(Por la corte, a propuesta del
Juez Asociado Señor Aldrey.)
Celebrada la vista de esta apelación contra sentencia que condena al apelante por delito de acometimiento y agresión con la circunstancia agravante de ser el apelante un varón adulto y la agredida una mujer; y apareciendo que los dos motivos del recurso no están justificados, pues se probó que el apelante es varón de más de veinte y un años de edad y que acometió y agredió a dicha mujer según la conclusión a que llegó la corte inferior al resolver el conflicto de la evidencia en ese particular, debemos confirmar y confirmamos la sen-tencia apelada.